Case 2:20-cv-02291-DOC-KES Document 333 Filed 05/27/21 Page 1of3 Page ID #:8536

_. FILED
CLERK, U.S. DISTRICT COURT

   
   

 

CENTRAL DISTRICT t
BY

LA 20-CV-02291-DOC-{KESx)

LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
EVERY WOMAN HOUSED

ACTION PLAN FOR WOMEN AND FAMILIES IN SKID ROW

 

SUMMARY

Per the 2020 Greater Los Angeles Homeless
Count, there are 600 unhoused individuals

who identify as cisgender female (541),
transgender (45), and non-binary (11) residing
in Skid Row. 55 families experiencing
unsheltered homelessness were also counted.
Of people experiencing homelessness in the
Skid Row Community, 35% reported chronic
homelessness, 30% serious mental illness, and
25% substance abuse disorder.

As of today, the Downtown Women’s Center
(DWC) has 200 women in its programs who
are ready to move into housing. With
expanded services and the support of
community partners over the next two years,
DWC can provide an additional 400 women
with short- and long-term services and
housing, to effectively end homelessness for a
total of (00 women who would otherwise be
residing unhoused in Skid Row.

Initial outreach and intake will require 90 days
while short-term responses and long-term
solutions will take 180 days and 90-365 days,
respectively, to implement. Up to two years of
financial support for rent and supportive
services will also be required. Critical to the
overall success of this initiative is the City and
County’s support in procuring treatment beds,
interim housing options, and landlords willing
to rent units at affordable rates.

AT $12,000 PER
PERSON ANNUALLY,
DWC CAN END
HOMELESSNESS FOR
600 UNSHELTERED

WOMEN IN SKID ROW

ACTION STEPS ATA
GLANCE:

Locate 200 landlords for women
already enrolled in LAHSA-
funded rental assistance and
social service programs

Expand DWC’'s Access Center
from place-based services to
include mobile outreach

Increase flex funding to provide
100 women with financial
resources for rapid placement
into permanent housing

Create linkages to 100 mental
health and substance abuse
treatment beds

Provide 200 interim housing
placements via models such as
Project Roomkey, Project Safe
Haven, and A Bridge Home,
and/or via the conversion of
unused commercial space

Renew DWC’s Housing Justice
Program to provide culturally
responsive pathways to
permanent housing for the 300
women placed in treatment beds
and interim housing

Contract with the local
Coordinated Entry System for
Families to serve up to 55
unhoused families in Skid Row
Case 2:20-cv-02291-DOC-KES Document 333 Filed 05/27/21 Page 3o0f3 Page ID #:8538

In order to serve the 600 unaccompanied women and 55 families currently
residing without shelter in Skid Row, DWC proposes the following plan, which
consists of (1) outreach and intake, (2) short-term housing responses, and
(3) long-term housing solutions.

OUTREACH & INTAKE:

The DWC Mobile Access Center Outreach will triage the needs of women daily and
connect them to pathways for permanent housing. DWC staff will also assess for other
service needs and connect women as necessary to DWC’s mental health, healthcare,
employment, COVID vaccination, and culturally responsive enrichment services.
Access to daily meals, bathrooms, and showers will be provided to all.

SHORT-TERM HOUSING RESPONSES:

Short-Term Housing opportunities are needed for 300 women and must include
options for mental health treatment and or hospitalization, substance abuse
treatment, and Interim housing. To this end, DWC requests access to 100 inpatient
treatment beds and 200 interim housing Beds.

Avenues for the procurement of beds may include:

e A Bridge Home

¢ Funding for overnight hotel stays

e Expansion of Project Roomkey and or Project Safe Haven efforts
e Conversion of vacant downtown office and or commercial space

LONG-TERM HOUSING SOLUTIONS:

Long Term Housing opportunities can be provided by scaling DWC’s Housing Justice
Program (formerly known as Project 100), Rapid Re-Housing Program, Problem Solving
Program (funded by LAHSA), and Permanent Supportive Housing Program.

DWC currently has the capacity and resources to house 200 women. With additional
support in locating landlords, DWC could house all of these women within the next
180 days. To further support long-term solutions, DWC requests access to the new
Housing Choice Vouchers made available through the American Rescue Plan.

An expansion of the Housing Justice Program would furthermore enable DWC to
provide on-going case management and long-term housing navigation to the 300
women connected with short-term housing, while bringing a layer of much needed
trauma-informed community-building to Skid Row.

Through its Problem Solving Program, DWC can also resolve homelessness for up to
100 women, by supporting them in relocating to areas where they have the option to
live permanently with family or acquaintances. Problem Solving funds can pay for
relocation expenses, ensuring that the individual has a permanent place to reside ina
different location.

For more information, contact DWC at 213.465.5298
